             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT CASH and GLADYS CASH,
        Plaintiffs,
                                                    1:15-cv-2439
    v.
                                                    Hon. John E. Jones III
UNITED STATES OF AMERICA
         Defendant.

                                    ORDER

                                 March 20, 2019

    In conformity with the memorandum filed on this date, it is hereby

ORDERED:

 1. The Report and Recommendation of Magistrate Judge Saporito, (Doc. 49), is

    ADOPTED in its entirety.

 2. Defendant’s Motion to Dismiss, (Doc. 43), is GRANTED.

         a. Plaintiffs’ tax refund claims with respect to tax years 2016 and 2017

            are DISMISSED without prejudice for lack of subject matter

            jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil

            Procedure and

         b. Plaintiffs’ tax refund claims with respect to tax years 2014 and 2015

            are DISMISSED with prejudice for failure to state a claim upon

            which relief can be granted pursuant to Rule 12(b)(6) of the Federal

            Rules of Civil Procedure.

                                        1
3. Plaintiffs’ cross Motion for Summary Judgment, (Doc. 33), is DENIED as

   moot.

4. The Clerk of Court SHALL CLOSE the file on this case.



                                       s/ John E. Jones III
                                       John E. Jones III
                                       United States District Judge




                                   2
